Citation Nr: 1111748	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-23 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO), sitting at the RO.  A transcript of the hearing is associated with the claims file.

In October 2005, the Veteran submitted an Application for Increased Compensation Based on Unemployability (TDIU).  This claim was not adjudicated by the RO.  Therefore, the claim is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. The Veteran's claimed stressors indicate fear of hostile or terrorist activity and they are shown to support a diagnosis of PTSD by a VA psychiatrist. 

2. The Veteran's lay statements are sufficient to establish the occurrence of his claimed stressors.

3. The Veteran has a current diagnosis of PTSD as a result of established combat-related stressors.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2010), 3.304(f)(3); see 75 Fed. Reg. 39843 (July 13, 2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for PTSD is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations.    

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Effective July 13, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

The Veteran has reported combat-related stressors of seeing wounded service members and full body bags being loaded and unloaded while working on the flight line at Cam Ranh Bay Air Base in Vietnam.  His service personnel records confirm his duties as a Specialist, Line Loading Section at the Air Base, and the Board finds it consistent with his circumstances of service that he would have witnessed these combat-related events.  Id.; see also 38 C.F.R. § 1154(a).   

Further, VA treatment records provide several outpatient mental health notes related to diagnosis and treatment for PTSD.  The record shows that he was first diagnosed with PTSD in December 2004 by DG, and in February 2005, DG discussed the Veteran's stressors in depth in relation to the diagnosis.  Thereafter, in April 2005, the Veteran was evaluated by a VA psychiatrist who concurred with the diagnosis of PTSD.  The Board acknowledges that the VA psychiatrist does not specifically discuss the Veteran's stressors in assigning the diagnosis, but it is evident that the treatment notes of DG were available for his review in doing so.  A clear PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor.  
Cohen, 10 Vet. App. at 140 (holding that DSM criteria cannot be read in a manner that would add requirements over and above the three primary elements set forth in § 3.304(f) as to PTSD service-connection claims). 

Thus, applying the revised 38 C.F.R. § 3.304(f), the Board finds that the Veteran's stressors represent confrontation with an event or circumstance that involved actual or threatened death or serious injury and that a VA psychiatrist found his contentions to be sufficient to support a PTSD diagnosis.  Accordingly, the Veteran's lay statements as to his claimed stressors are sufficient to establish that they occurred.  

Moreover, the record shows that the Veteran's diagnosis of PTSD has been associated with his described stressors, and in light of the revised regulation, the diagnosis need not be associated with only stressor incidents verified by unit records or other corroborating documentation.  Therefore, the criteria for service connection for PTSD have been met, and the Veteran's claim is granted.



ORDER

Service connection for PTSD is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


